Name: 2003/218/EC: Commission Decision of 27 March 2003 on protection and surveillance zones in relation to bluetongue, and on rules applicable to movements of animals in and from those zones and repealing Decision 2001/783/EC (Text with EEA relevance) (notified under document number C(2003) 864)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  European Union law;  means of agricultural production;  agricultural policy;  health;  organisation of transport
 Date Published: 2003-03-29

 Avis juridique important|32003D02182003/218/EC: Commission Decision of 27 March 2003 on protection and surveillance zones in relation to bluetongue, and on rules applicable to movements of animals in and from those zones and repealing Decision 2001/783/EC (Text with EEA relevance) (notified under document number C(2003) 864) Official Journal L 082 , 29/03/2003 P. 0035 - 0039Commission Decisionof 27 March 2003on protection and surveillance zones in relation to bluetongue, and on rules applicable to movements of animals in and from those zones and repealing Decision 2001/783/EC(notified under document number C(2003) 864)(Text with EEA relevance)(2003/218/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC of 20 November 2000(1) laying down specific provisions for the control and eradication of bluetongue and in particular Article 8(2)(d) and (3), Article 9(1)(c) and Article 12, first paragraph, thereof,Whereas:(1) In the light of the evolution of the bluetongue situation in four Member States in 2001, Commission Decision 2001/783/EC of 9 November 2001 on protection and surveillance zones in relation to bluetongue and on rules applicable to movements of animals in and from those zones(2), as last amended by Decision 2003/14/EC(3), was adopted, establishing three geographical zones corresponding to specific epidemiological situations. This Decision also provides for the conditions under which exemptions to the restrictions applicable to animal movements laid down by the Directive can be implemented.(2) As regards Greece, the surveillance programme carried on by Greek authorities has demonstrated no seroconversion on sentinel animals during the year 2002.(3) Therefore provisions can be made to relax, under certain conditions, the restrictions on movements of live animals of susceptible species from the Greek territory, with the exception of areas which are under threat of direct reinfestation from third countries.(4) As regards Italy and France, the surveillance programmes carried out in Italy and France have demonstrated that in areas where the vaccination has been correctly implemented, virus circulation has been reduced to a negligible level before the winter season.(5) Therefore provisions can be made to relax, under certain conditions, restrictions on movements of vaccinated live animals from those areas.(6) However, the main condition for implementing these relaxation measures should be that the surveillance programme in place does not show that bluetongue virus activity has recommenced in that area, and it is further appropriate to distinguish areas of higher and lower epidemiological risks respectively.(7) Technical amendments should also be introduced to facilitate movements of live animals inside the territory of the same Member State, in particular for immediate slaughter.(8) For the sake of clarity it is appropriate to repeal Decision 2001/783/EC and to replace it by the present Decision.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The purpose of this Decision is to establish restricted zones to prevent the extension of bluetongue (BT), comprising protection and surveillance zones in accordance with Article 8 of Directive 2000/75/EC, and to lay down rules on movements in and from those zones of animals of species susceptible to bluetongue.Article 2Movement restrictionsThe dispatch and transit of live animals of species susceptible to bluetongue and their sperm, ova and embryos, are prohibited:- from or through the territory corresponding to the administrative units listed in Annex IA,- from or through the territory corresponding to the administrative units listed in Annex IB,- from or through the territory corresponding to the administrative units listed in Annex IC section 1,- from or through the territory corresponding to the administrative units listed in Annex IC section 2.Article 3Exemptions for trade1. By way of derogation from Article 2:(a) dispatches of animals susceptible to bluetongue, their sperm, ova and embryos shall be authorised from the restricted zones set out in Annex I, provided that they comply with the conditions laid down in Annex II;(b) dispatches of animals susceptible to bluetongue may be authorised from the lower risk areas set out in section 1 of Annex IA, IB, and IC respectively, subject to the approval of the Member State of destination in case of Intra-Community trade, provided that the surveillance programme in place does not show that bluetongue virus activity has recommenced in an epidemiological relevant area of origin and,(i) as regards Italy and France, provided that the animals have been vaccinated for more than 30 days and less than six months;or(ii) as regards Greece, provided that the animals have been serologically tested (BT ELISA or AGID) with negative result within 72 hours prior to departure and sprayed at the time the sampling for the test is done with insect repellent with a remanent effect of more than four days.2. In intra-Community trade, the Member State of origin availing itself of the derogations provided for in paragraph 1 shall ensure that the following additional wording is added to the corresponding certificates laid down in Council Directives 64/432/EEC(4), 88/407/EEC(5), 89/556/EEC(6), 91/68/EEC(7) and 92/65/EEC(8):"animals/semen/ova/embryos in compliance with Decision 2003/218/EC(9)"Article 4Exemptions for domestic movementsBy way of derogation from Article 2, movements within the territory of the same Member State of live animals susceptible to bluetongue may be authorised by the national competent authorities from the higher risk areas set out in section 2 of Annex IA, IB, and IC respectively:(a) as regards Italy and France, provided that:- the surveillance and monitoring programme in an epidemiological relevant area of origin has proved the cessation of bluetongue virus (BTV) transmission for more than 100 days and/or,- the vector surveillance programme in an epidemiological relevant area of destination has proved the cessation of adult CulicoÃ ¯des activity;(b) as regards Greece, provided that:- the animals have been serologically tested (BT ELISA or AGID) with negative result within 72 hours before departure and sprayed at the time the sampling for the test is done with insect repellent with a remanant effect of more than four days, provided that the surveillance programme in place does not show that bluetongue virus activity has recommenced in an epidemiological relevant area of origin.When they use this derogation, Member States shall set up a channelling procedure, under the control of competent authorities of origin and destination, in order to prevent any further movement to another Member State of animals moved under the conditions provided in this Article.Article 5Exemptions for slaughteringBy way of derogation from Article 2, movements of animals susceptible to bluetongue for immediate slaughter within the territory of the same Member State may be authorised by the national competent authorities from the lower risk areas set out in section 1 of Annexes IA and IB respectively, provided that:(a) a case-by-case risk assessment on the possible contact between animals and the vectors during transport to the slaughterhouse is made, taking into consideration:(i) the data available through the surveillance programme on the vector's activity;(ii) the distance from the point of entry in the non-restricted zone to the slaughterhouse, and the entomological data on this route;(iii) the period of the day during which the transport takes place in relation with the hours of activity of the vectors;(iv) the possible use of insecticides in compliance with Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and which repeal Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(10).(b) the animals to be moved do not show any sign of bluetongue on the day of transport;(c) the animals are transported in vehicles sealed by the competent authority without delay and directly to the slaughterhouse, under official supervision;(d) the competent authority responsible for the slaughterhouse is informed of the intention to send animals to it and notifies the dispatching competent authority of their arrival.Article 6The transit of animals dispatched from an area of the Community outside the restricted zones set out in Annex I through a restricted zone set out in Annex I, shall be authorised provided that:(a) an insecticide treatment of the animals and the means of transport shall be carried out at the place of loading or in any case prior to entering the restricted zone. When during transit through a restricted zone, a rest period is foreseen in a staging post, insecticide treatment shall be carried out in order to protect animals from any attack by vectors;(b) in case of intra Community trade, the transit shall be subject to the authorisation of the competent authorities of the Member States of transit and destination, and the following additional wording shall be added to the corresponding certificates laid down in Directives 64/432/EEC, 91/68/EEC and 92/65/EEC:"Insecticide treatment with (name of the product) on (date) at (time) in conformity with Decision 2003/218/EC."Article 7The Member States shall ensure that the measures they apply to trade are in compliance with this Decision and shall inform the Commission thereof.Article 8Decision 2001/783/EC is repealed. References made to the repealed Decision shall be construed to be made to the present Decision.Article 9This Decision shall apply from 18 April 2003.Article 10This Decision is addressed to the Member States.Done at Brussels, 27 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 327, 22.12.2000, p. 74.(2) OJ L 293, 10.11.2001, p. 42.(3) OJ L 7, 11.1.2003, p. 87.(4) OJ 121, 29.7.1964, p. 1977/64.(5) OJ L 194, 22.7.1988, p. 10.(6) OJ L 302, 19.10.1989, p. 1.(7) OJ L 46, 19.2.1991, p. 19.(8) OJ L 268, 14.9.1992, p. 54.(9) Delete as necessary.(10) OJ L 125, 23.5.1996, p. 10.ANNEX I(protection zones and surveillance zones)ANNEX I ASection 1Sicilia: Catania, Enna, MessinaBasilicata: Matera, PotenzaPuglia: Brindisi, FoggiaSection 2Sicilia: Agrigento, Caltanisetta, Palermo, Ragusa, Siracusa, Trapani.Calabria: Catanzaro, Cosenza, Crotone, Reggio Calabria, Vibo Valentia.Puglia: Bari, Lecce, Taranto.Campania: Avellino, Benevento, Caserta, Napoli, Salerno.ANNEX I BSection 1France:Corse du sud, Haute CorseItaly:Sardegna: Cagliari, Nuoro, Sassari, OristanoLazio: Viterbo, RomaToscana: Grosseto, Livorno, Pisa, Massa-CarraraMolise: IserniaAbruzzo: l'AquilaSection 2Lazio: Latina, FrosinoneANNEX I CSection 1: the entire Greek territory with the exception of prefectorates listed in section 2.Section 2: Dodekanisi, Samos, Chios and Lesvos prefectorates.ANNEX IIA. Live animals must have been:1. protected from culicoÃ ¯des attack for at least 100 days prior to shipment; or2. protected from culicoÃ ¯des attack for at least 28 days prior to shipment, and subjected during that period to a serological test to detect antibody to the BTV group, such as the BT competition ELISA or the BT AGID test, with negative results on two occasions, with an interval of not less than seven days between each test, the first test being carried out at least 21 days after introduction into the quarantine station; or3. protected from culicoÃ ¯des attack for at least 14 days prior to shipment, and subjected during that period to a BTV isolation test or polymerase chain reaction test, with negative results, on blood samples taken on two occasions, with an interval of not less than seven days between each test, the first test being carried out at least seven days after introduction into the quarantine station; and4. protected from culicoÃ ¯des attack during transportation to the place of shipment.B. Semen must have been obtained from donors which have been:1. protected from culicoÃ ¯des attack for at least 100 days before commencement of, and during, collection of the semen; or2. subjected to a serological test to detect antibody to the BTV group such as the BT competition ELISA or the BT AGID test, with negative results, at least every 60 days throughout the collection period and between 28 and 60 days after the final collection for this consignment; or3. subjected to a virus isolation test or polymerase chain reaction (PCR) test on blood samples collected at commencement and conclusion of, and at least every seven days (virus isolation test) or at least every 28 days (PCR test) during, semen collection for this consignment, with negative results.C. Ovas and embryos must have been obtained from donors which have been:1. protected from culicoÃ ¯des attack for at least 100 days before commencement of and during, collection of the embryos/ovas; or2. subjected to a serological test to detect antibody to the BTV group such as the BT competition ELISA or the BT AGID test, between 28 and 60 days after collection with negative results; or3. subjected to a BTV isolation test or polymerase chain reaction test on a blood sample taken on the day of collection, with negative results.